DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the external location trackers lack antecedent basis.  Similarly, it is unclear if claim 3 depends on claim 2 and not claim 1.  Such an amendment would resolve the antecedent basis issue.  Claim 3 is also indefinite because a word appears missing between trackers and one.  It is unclear if an open or closed word is missing.  
Claim 7 is indefinite because it depends from a non-existent claim 46.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. No. 2014/0275955 A1 to Crawford et al. or obvious over Crawford in view of U.S. PG Pub. No. 2009/0306499 A1 to Van Vorhis et al.
Regarding claim 1, Crawford discloses a tracking assembly for use with a navigated surgical system comprising: a marked pin having a tracking pattern (see Figs. 8-10 and para 9-13 and 63-71, noting tool 35 appears to be a pin); and a tracking sleeve having an internal positional sensor for detecting the tracking pattern (see Figs. 8-10 and para 9-13 and 63-71, noting optical sensor 510 and sleeve 51c); wherein the internal positional sensor detects movement of the tracking sleeve in relation to the marked pin (see Figs. 8-10 and para 9-13 and 63-71).
As noted above, Examiner finds that the surgical implement of Crawford is a pin.  Alternatively, Examiner takes officially notes that surgical pins are known.  Specifically, Van Vorhis discloses a similar surgical tracking system, wherein pins are tracked and inserted in the body (see para 48, 49, and 54).
It would have been obvious to one of skill in the art to have used a pin in the device of Crawford because doing so would predictably allow a pin to be placed to a specified depth while tracking the location of the pin attached to a bone, for example in knee surgery.
Regarding claim 2, Crawford discloses a device, wherein the tracking sleeve further comprises external location trackers for use with the navigated surgical system (see Figs. 8-10 and para 9-13 and 63-71).  Examiner also takes Official Notice that adding tracking markers to surgical elements, including guide tubes, is well known in the art for the purpose of tracking said elements.
Additionally, it would have been obvious to one of skill in the art to have used a tracking element on the sleeve because doing so would predictably allow the sleeve to be tracked in the surgical scene.
Regarding claim 3, Crawford discloses a device, wherein the external location trackers are optically reflecting markers (see Figs. 8-10 and para 9-13 and 63-71).
Regarding claim 4, Crawford discloses a device,, wherein the internal positional sensor further comprises a data bus communicatively connected with the navigated surgical system for transferring movement information (see Figs. 8-10 and para 9-13 and 63-71, noting that processor, network, and sensor communicate over a data bus).  
Regarding claim 5, Crawford discloses a device, wherein the internal positional sensor comprises one or more of a reflective coder and an optical sensor (see Figs. 8-10 and para 9-13 and 63-71).
Regarding claim 6, Van Vorhis discloses a similar surgical tracking system, wherein the marked pin is configured to be fixably attached to the patient’s bone (see para 48, 49, and 54).
It would have been obvious to one of skill in the art to have used a pin in the device of Crawford because doing so would predictably allow a pin to be placed to a specified depth while tracking the location of the pin attached to a bone, for example in knee surgery.
Regarding claim 8, Crawford discloses a device, wherein the marked pin further comprises indicia for identifying the tracking pattern (see Figs. 8-10 and para 9-13 and 63-71).
Regarding claim 9, Crawford discloses a device, wherein the tracking pattern comprises one or more of a linear codestrip and a grid (see Figs. 8-10 and para 9-13 and 63-71).
Regarding claim 12, Crawford discloses a method of reducing error in a navigated surgical system comprising: using at least one marked pin to be tracked; disposing a tracking sleeve onto each marked pin, the tracking sleeve including an internal tracking sensor and a plurality of external location trackers; detecting position information from the internal tracking sensor; and determining whether any relative movement between the tracking sleeve and the bone has occurred (see Figs. 8-10 and para 9-13 and 63-71).
As noted above, Examiner finds that the surgical implement of Crawford is a pin.  Alternatively, Examiner takes officially notes that surgical pins are known.  Specifically, Van Vorhis discloses a similar surgical tracking method, wherein pins are tracked and affixed to a bone of the body that is to be tracked (see para 48, 49, and 54).
It would have been obvious to one of skill in the art to have used a pin in the device of Crawford because doing so would predictably allow a pin to be placed to a specified depth while tracking the location of the pin attached to a bone, for example in knee surgery.  A skilled artisan would track a bone during surgery to provide a frame of reference, track patient movement, and to place surgical elements in the bone.
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford or Crawford and Van Vorhis as applied to claim 6 above, and further in view of U.S. Patent No. 5,394,457 A to Leibinger et al.
Regarding claim 7, Leibinger discloses a similar surgical element, wherein the marked pin has a first end that is threaded (see Fig. 4, noting element 34 and col 4 ln 25-32).
It would have been obvious to use a threaded portion because doing so would ensure a secure fixture to the bone.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Van Vorhis, and U.S. PG Pub. No. 2011/0320153 A1 to Lightcap et al.
Regarding claim 10, Crawford discloses a navigated surgical system comprising a camera; a computer system in data communication with the camera; at least one tracking assembly comprising a tracking sleeve and a marked pin; the tracking sleeve having external location trackers that can be detected by the camera and an internal position sensor in data communication with the computer system; whereby the computer system is configured to calculate the location of the tracking assembly (see Figs. 8-10 and para 9-13 and 63-71).
As noted above, Examiner finds that the surgical implement of Crawford is a pin.  Alternatively, Examiner takes officially notes that surgical pins are known.  Specifically, Van Vorhis discloses a similar surgical tracking system, wherein pins are tracked and inserted in the body (see para 48, 49, and 54).
It would have been obvious to one of skill in the art to have used a pin in the device of Crawford because doing so would predictably allow a pin to be placed to a specified depth while tracking the location of the pin attached to a bone, for example in knee surgery.
Further, Crawford discloses a device, wherein the tracking sleeve further comprises external location trackers for use with the navigated surgical system (see Figs. 8-10 and para 9-13 and 63-71).  Examiner also takes Official Notice that adding tracking markers to surgical elements, including guide tubes, is well known in the art for the purpose of tracking said elements.
It would have been obvious to one of skill in the art to have used a tracking element on the sleeve because doing so would predictably allow the sleeve to be tracked in the surgical scene.
Lightcap discloses a similar surgical tracking system, wherein two elements are tracked relative to each other to determine relative movement, whereby the computer system is configured to calculate the location of the tracking assembly within a reference frame and to correct for any movement of the tracking sleeve in relation to the marked pin (see Figs. 1, 2, and 4 and para43 and 47-50, noting in combination Crawford teaches measurement of relative movement between elements and Lightcap teaches such movement is undesirable and should be corrected and eliminated).
It would have been obvious to correct relative movement between the two surgical elements because doing so would account for errors and unintended movements of the two elements relative to a common reference frame.
Regarding claim 11, Crawford discloses a system, comprising the pin with a second portion having a tracking pattern disposed thereon, the pattern detectable by the internal positional sensor for determining movement of the tracking sleeve in relation to the marked pin and communicating that movement to the computer system (see Figs. 8-10 and para 9-13 and 63-71).
Van Vorhis discloses a similar surgical tracking system, wherein the marked pin has a first portion structured for implantation into an object to be tracked (see para 48, 49, and 54).
It would have been obvious to one of skill in the art to have used a pin in the device of Crawford because doing so would predictably allow a pin to be placed to a specified depth while tracking the location of the pin attached to a bone, for example in knee surgery.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford or Crawford and Van Vorhis as applied to claim 12 above, and further in view of Lightcap.
Regarding claim 13, Lightcap discloses a similar surgical tracking method, wherein two elements are tracked relative to each other to determine relative movement, further comprising compensating for the relative movement between the tracking sleeve and the tracking target in response to determining that relative movement has occurred; and displaying corrected location data (see Figs. 1, 2, and 4 and para43 and 47-50, noting in combination Crawford teaches measurement of relative movement between two elements and Lightcap teaches such movement is undesirable and should be corrected and eliminated).
It would have been obvious to correct relative movement between the two surgical elements because doing so would account for errors and unintended movements of the two elements relative to a common reference frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793